Citation Nr: 0529343	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial and 
plot or interment allowances.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1944.  He died in May 2003.  The appellant is the 
veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran died in May 2003.

2.  The veteran's death was not due to a service-connected 
disability.

3.  At the time of his death, the veteran was not entitled to 
VA compensation or pension benefits, nor was there a claim 
for such benefits pending.  

4.  The body of the veteran is not being held by a State or a 
political subdivision of a State.  

5.  The veteran did not die at a VA medical facility or at a 
facility under contract with VA, or while traveling under 
prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment or care. 

6.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.




CONCLUSION OF LAW

The criteria for entitlement to VA burial and plot or 
interment allowances have not been met.  38 U.S.C.A. §§ 2302, 
2303, 2307 (West 2002); 38 C.F.R. § 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

For reasons set out below, the Board finds that the VCAA has 
been fully complied with.  However, it appears from the 
Board's reading of the jurisprudence of the United States 
Court of Appeals for Veterans Claims (the Court) that the 
notice and duty to assist provisions of the VCAA are 
inapplicable in this case in any event.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein 
[the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter].  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide in the alternative]. 

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in January 2004, the RO 
provided the appellant with a letter specifically intended to 
address the requirements of the VCAA with reference to her 
claim.  The letter notified the appellant of the information 
and evidence needed to substantiate and complete her claim, 
and of what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  The letter also 
advised the appellant that VA would assist her in obtaining 
any evidence relevant to her claim.  In addition, the Board 
observes that the appellant was notified by a July 2003 
letter and the April 2004 statement of the case of the 
pertinent law and regulations and of the particular 
deficiencies in the evidence with respect to her claim. 

The Board acknowledges that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that under the notice 
provision of the VCAA a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In this 
case, the appellant was not provided a VCAA notice prior to 
the initial decision denying her claim.  

Nonetheless, the evidence does not show, nor does the 
appellant contend, that any timing errors have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [due process concerns with respect to VCAA notice must 
be pled with specificity].  Following the issuance of the 
January 2004 VCAA letter, the appellant was afforded an ample 
opportunity to respond and to submit or identify evidence 
pertinent to her claim.  The RO then readjudicated the claim 
in an April 2004 statement of the case.  For the reasons set 
forth above, and given the facts of this case, the Board 
finds that no further notification action is necessary.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

Given the facts of this case, the Board finds that adequate 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate this claim.  There is no 
indication of outstanding evidence which would be relevant to 
the issue on appeal.  

Moreover, as alluded to above, the Board notes that the Court 
has held that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Manning, 
supra; see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth below, the pertinent facts in this case are not in 
dispute and the appellant's appeal must be denied as a matter 
of law.  

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  The 
appellant has not argued otherwise.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The appellant has presented argument in support of 
her claim.  In her April 2004 substantive appeal (VA Form 9) 
she declined the opportunity to present personal testimony 
before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Burial allowance

Funeral and burial expenses of a deceased veteran are payable 
if the veteran died of a service-connected disability.  38 
U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2005).  

If the veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:  

If, at the time of death, the veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or the veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. §§ 
3.1600(b)(1),(2).

A nonservice-connected burial allowance may also be payable 
if the deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased veteran, and there 
are no available sufficient resources in the veteran's estate 
to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  

In addition, a nonservice-connected burial allowance is 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by the VA.  For burial allowance 
purposes, the term "hospitalized by VA" means admission to 
a VA facility (as described in 38 U.S.C. 1701(3)) for 
hospital, nursing home, or domiciliary care under the 
authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) 
to a non-VA facility (as described in 38 U.S.C. 1701(4)) for 
hospital care under the authority of 38 U.S.C. 1703; 
admission (transfer) to a nursing home under the authority of 
38 U.S.C. 1720 for nursing home care at the expense of the 
United States; or admission (transfer) to a State nursing 
home for nursing home care with respect to which payment is 
authorized under the authority of 38 U.S.C. 1741.  38 U.S.C. 
§ 2303(a)(2); 38 C.F.R. § 3.1600(c).

Plot or internment allowance

When a veteran dies from nonservice-connected causes, an 
amount may be paid as a plot or interment allowance subject 
to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.  

38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f) (2005). 

Factual Background

The pertinent facts in this case are not in dispute.  

The veteran served on active duty from March 1944 to 
September 1944.  He died in May 2003.  At the time of his 
death, service connection was not in effect for any 
disability, nor was there a claim for VA compensation or 
pension benefits pending.  

The veteran died in May 2003 at the age of 77.  According to 
the certificate of death, the cause of the veteran's death 
was aspiration pneumonia due to dementia, coronary artery 
disease, and congestive heart failure.  The veteran died 
while he was an inpatient at Highland Park Hospital and he 
was buried at a private cemetery.  

In July 2003, the appellant submitted an application for VA 
burial benefits.  She indicated that the veteran had been 
buried at private cemetery, that she had paid the burial 
costs in full, and had not been reimbursed.  

In July 2003, the RO denied the claim, finding that the 
appellant was not entitled to a plot or internment allowance 
because the veteran was not entitled to a burial allowance, 
and he had not been discharged from service due to a service-
connected disability.  The RO further determined that a 
nonservice-connected burial allowance was not warranted 
because the veteran was not entitled to VA compensation or 
pension benefits at the time of his death, there was no claim 
for such benefits pending, nor was the veteran hospitalized 
by VA at the time of his death or while traveling under 
proper prior authorization and at VA expense for the purpose 
of examination, treatment or care. 

The appellant appealed the RO's determination.  In her August 
2003 Notice of Disagreement and her April 2004 substantive 
appeal, the appellant indicated that the veteran had received 
treatment at the VA Medical Center in North Chicago prior to 
his death.  She noted that after it was determined that she 
was no longer able to care for the veteran herself, he was 
transferred to the Lake Cook nursing home on a one-month VA 
contract.  During his subsequent 17-month stay there, the 
appellant indicated that the veteran required five 
hospitalizations.  Each time, the nursing home transferred 
the veteran to the nearest hospital, Highland Park Hospital.  
The appellant indicated that officials at the Lake Cook 
facility advised her that if she wanted the veteran treated 
at the VAMC, she would have to pay the $400 transportation 
fee herself, which she could not afford.  Thus, she indicated 
that the veteran had died at the Highland Park Hospital 
instead of at a VA facility.  

The RO obtained VA clinical records showing that the veteran 
had been hospitalized at the North Chicago VAMC in November 
2001 with symptoms of confusion and disorientation.  It was 
noted that he had been living at home with the appellant, but 
she was no longer able to care for him due to the severity of 
his illness.  The veteran's diagnoses included vascular 
dementia with behavior disorder.  The hospitalization summary 
notes that the veteran was to be discharged to the Lake Cook 
nursing home for intermediate care.  

Of record is a letter from the Financial Officer of the Lake 
Cook Health Care Center.  Such letter indicates that the 
veteran had been admitted to that facility on January 9, 2002 
and was on a VA contract until February 5, 2002.  

Analysis

Burial allowance

Applying the undisputed facts in this case to the criteria 
set forth above, the Board finds that the criteria for 
entitlement to a VA burial allowance have not been met.  

The record shows that the veteran did not die of a service-
connected disability, nor does the appellant so contend.  See 
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2005).  

At the time of his death, the veteran was not in receipt of 
pension or compensation, nor did the veteran have a claim for 
VA benefits pending at the time of his death.  Additionally, 
the veteran's body was not unclaimed with his body held by a 
State or a political subdivision of a State.  Thus, the 
requirements for payment of burial benefits under 38 C.F.R. § 
3.1600(b)(1)-(3) are not met.

As noted, under 38 C.F.R. § 3.1600(c), a burial allowance may 
be paid if a veteran died while properly "hospitalized by 
the VA."  The veteran's death certificate reveals that he 
died at Highland Park Hospital, a private facility.  While 
the veteran was admitted to the Lake Cook nursing home on a 
VA contract in January 2002, and remained on a VA contract 
until February 5, 2002, at the time of his May 2003 death, 
the veteran was not hospitalized or traveling under prior 
authorization at the VA's expense.  Therefore, burial 
benefits are not payable under 38 C.F.R. § 3.1600(c).

The Board has carefully considered the appellant's 
contentions to the effect that it was her wish that the 
veteran had been treated at the North Chicago VAMC rather 
than at Highland Park Hospital, but that she could not afford 
the cost to transport him there from the nursing home.  

The appellant appears to be raising an argument couched in 
equity.  While sympathetic to the appellant in this regard, 
the Board is nonetheless bound by the laws enacted by 
Congress and the regulations of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002); see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts.  
In this case, the law does not provide a basis to award a 
burial allowance based on the appellant's contentions.

Plot or Internment allowance

The Board likewise finds that the criteria for entitlement to 
a VA plot or internment allowance have not been met.  

As noted, when a veteran dies from nonservice-connected 
causes, a certain sum may be paid as a plot or interment 
allowance.  Entitlement is subject, in part, to the following 
conditions:  (1) The deceased veteran is eligible for the 
burial allowance under 38 C.F.R. § 3.1600(b) or (c); and the 
condition set forth in 38 C.F.R. § 3.1604 relating to burial 
in a State veteran's cemetery are met; or the veteran was 
discharged from active service for a disability incurred or 
aggravated in line of duty; and the veteran is not buried in 
a national cemetery.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 
3.1600(f).

As discussed immediately above, the criteria for eligibility 
for the VA burial allowance has not been established.  In 
addition, the record does not show that the veteran was 
discharged from service for a disability incurred or 
aggravated in the line of duty.  The appellant does not 
contend otherwise.  

The Board recognizes that at one time eligibility for a plot 
or interment allowance was established on the basis of 
wartime service only.  However, that provision was eliminated 
by Public Law 101-508.  As a result of Public Law 101-508, 
effective for deaths after October 31, 1990, a plot allowance 
is no longer payable based solely on wartime service.  Thus, 
payment of the plot or interment allowance is not warranted 
in this case.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).  

Conclusion

For the reasons and bases set forth above, the Board finds 
that the legal criteria for entitlement to VA burial and plot 
or interment allowances have not been met.  The law is 
dispositive of this matter; thus, the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA burial and plot or interment allowances is 
denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


